Title: From Benjamin Franklin to [Catharine Greene], 17 June 1775
From: Franklin, Benjamin
To: Greene, Catharine


My Dear Friend
Philada June 17th 1775.
I received your kind congratulations with infinite pleasure, as I learn by them that you and yours are well. I long much to see once more my native Country, and my friends there, and none more than my dear Caty and her family. Mr. Green I hope will allow an old man of 70 to say he loves his wife, it is an innocent affection. I have great Obligations to him and you, for your hospitality to my sister. It is much too long a journey for her who is no good Horsewoman, and perhaps for you, though you used to ride admirably; Otherwise I should be pleased with the flattering idea you throw out to me, of mounting your nags to make me a visit. If I possibly can find time, I purpose to be in New England this summer, and you may be assured the honest old soul as you call him, will not pass your Door, without indulging himself with the pleasure of calling to see his friends. My love to Mr. Green and the Children, and believe me ever, my dear dear Friend Yours most affectionately.
B Franklin.
 
Notation: Franklins letters  William Greene Esq
